Citation Nr: 0023846	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  93-22 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a compensable evaluation for tremors on the 
left side, specifically the veteran's left arm and hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1962 to July 1987.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, D. C.

Initially, the Board notes that the veteran's appeal was 
first before the Board in September 1995.  At that time, it 
was remanded for further development.  Specifically, the RO 
was directed to obtain any additional treatment records 
identified by the veteran and to afford the veteran VA 
orthopedic, neurologic, and dermatological examinations.  
Review of the record indicates that the RO complied with the 
Board's directives, as required by law.  See Stegall v. West, 
11 Vet. App. 268 (1998).  Here, the RO obtained additional VA 
and private treatment records and incorporated them into the 
veteran's claims file.  The RO also afforded the veteran the 
requisite VA examinations in February 1996 and in September 
1999.

Additionally, the Board notes that in September 1995 the 
issues in appellate status were entitlement to increased 
ratings for residuals of fusion of the cervical spine, for 
discoid lupus erythematous, and for bilateral essential 
action tremors of the hands.  Subsequent to the Board's 
September 1995 remand, the RO, in a November 1996 
supplemental statement of the case, confirmed and continued a 
10 percent disability rating for the veteran's discoid lupus.  
In December 1996, the veteran indicated that he was satisfied 
with this evaluation.  As such, this issue is no longer in 
appellate status and is not currently before the Board for 
consideration.  Also subsequent to the Board's September 1995 
remand, the RO, in an April 2000 rating decision, increased 
the assigned evaluations for the veteran's residuals of 
fusion of the cervical spine and for essential tremor of the 
right upper extremity.  The RO also confirmed and continued a 
noncompensable evaluation for the veteran's tremors of the 
left side.  In May 2000, the veteran indicated that he was 
satisfied with the disability ratings assigned for his 
residuals of fusion of the cervical spine and for his tremors 
of the right side.  However, he continued to disagree with 
the noncompensable evaluation as to his left side.  As such, 
the Board finds that the issue currently before it for 
consideration is as framed on the title page of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's tremors of the left side, specifically his 
left hand and arm, are minimal and productive of the 
functional equivalent of incomplete paralysis.


CONCLUSION OF LAW

The schedular criteria for a 20 percent evaluation for the 
veteran's tremors of the left side, specifically the left 
hand and arm, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.20, 4.124a, 
Diagnostic Code 8513 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).  When an unlisted condition is encountered, 
it is permissible to rate under a closely related disease or 
injury, in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).

Here, the veteran's tremors on the left side are evaluated by 
analogy under the schedular criteria applicable to 
neurological conditions and convulsive disorders.  See 
38 C.F.R. § 4.124a.  Specifically, Diagnostic Code 8513 
(Paralysis of all radicular groups) provides for a minimum 20 
percent evaluation where there is mild, incomplete paralysis 
of either the major or minor side.  A 30 percent evaluation 
is warranted where there is moderate, incomplete paralysis of 
the minor side.  A 60 percent evaluation is warranted where 
there is severe, incomplete paralysis of the minor side.  A 
maximum 80 percent evaluation is warranted where there is 
complete paralysis of the minor side.  In this instance, the 
record indicates that the left side is the veteran's minor 
side.

II.  Factual Background

Private medical records from the National Institutes of 
Health (dated from September 1989 to August 1990) do not 
distinguish and discuss the veteran's tremors in terms of the 
effects on both his right and left sides.  Instead, it is 
noted that the veteran's tremors either responded somewhat or 
failed to respond to various medications given the veteran 
for control of his tremors.

Correspondence from one of the veteran's neurologists at 
Andrews Air Force Base, dated in June 1990, also does not 
distinguish between the veteran's right and left sides as to 
his tremors.  Instead, it is again noted that the veteran's 
tremors showed no improvement with any of the medications 
tried.

A June 1990 VA examination reflects the veteran's reports of 
tremors and weakness in his hands and on his right side.  
Clinically, it is noted that the veteran had good finger-nose 
coordination bilaterally and that he had decreased sensory 
pinprick in the right hand, especially in the radial aspect.  
The veteran also had full 5/5 motor strength throughout, with 
five to six hertz tremor, right greater than left.  The 
veteran's tremors were not increased by intention, and they 
were relieved by rest.  The veteran also had minimal tremor 
of the right lower extremity and head.  The veteran reported 
that his tremor of the right hand and arm had gradually 
progressed, so that it now slightly affected his left arm.  
He had been tried on several medications, with no response.  
His handwriting, eating, shaving, and dressing had been 
affected.  Subsequent to examination, the diagnosis was 
essential tremor.

At his RO hearing (conducted in September 1991), the veteran 
testified that he had received treatment for his tremors at 
both Andrews Air Force Base and at the National Institutes of 
Health.  (Transcript (T.) at 2).  The veteran also testified 
that he had to write with his left hand, even though he was 
right-handed, which was very frustrating.  (T. at 3).  He 
stated that to lift a cup, he had to use both hands, and he 
would still have a tremor.  Id.  The veteran also stated that 
his hands were uncontrollable, as to anything he had to 
grasp.  (T. at 4).  It took a lot of effort o button his 
shirt.  Id.  The veteran indicated that he had less strength 
in his right hand than in his left hand.  Id.  He qualified 
the strength in his left hand as 50 percent.  (T. at 5).  
When asked when his tremors occurred, at rest or when trying 
to lift things, the veteran responded that it was essentially 
when he tried to lift something.  (T. at 8).

An October 1991 VA examination reflects the veteran's 
complaints of tremors in both hands, when he wrote, shaved, 
held things, and at rest.  Clinically, it is noted that the 
veteran's strength in the left arm was normal, as compared to 
weakness in the right.  The veteran also had good finger-nose 
coordination bilaterally.  The veteran's motor strength was 
5/5 in the veteran's left upper extremity and lower 
extremity, and a course tremor of the right upper extremity 
was greater than the left.  This tremor was present at rest 
and increased with sustention but not with intention.  
Historically, it is noted that the veteran's onset of tremors 
was in the 1980s, with the right greater than the left.  
Medication had been ineffective in controlling the veteran's 
tremors.  Subsequent to physical examination, the diagnosis 
was essential tremor of both upper extremities, right greater 
than left.

Additional medical treatment records from Andrews Air Force 
Base (dated from January 1991 to April 1996) indicate that 
the veteran's action tremors were poorly responsive to 
medication and that these tremors were greater on the right 
than on the left.

VA treatment records (dated from November 1993 to November 
1996) reflect the veteran's reports of tremors in both hands, 
with the right greater than the left.  Historically, it is 
noted that the veteran had been treated unsuccessfully with 
various medications.  Objectively, there was no resting 
tremor but slight intention tremor, right greater than left.  
It is also noted that the veteran's tremor produced 
significant problems in his life.  An October 1994 entry 
indicates that the veteran had no resting tremor, but he had 
action tremor holding his arms forward and then pointing to 
his nose.  The veteran's motor strength was 5/5.

A February 1996 VA examination reflects the veteran's 
complaints of persistent tremors in both hands, although 
these tremors were primarily associated with the veteran's 
right hand.  Objectively, the veteran removed and replaced 
his shirt without difficulty, and no hand tremors were 
noticeable.  Neurologically, the veteran had good grip 
strength in both hands, and light touch sensation was intact 
in both upper extremities.  The veteran also had good 
strength in flexion and extension at both elbows.  With both 
arms extended, he had an obvious pronation/supination-type of 
tremor, which involved primarily the right upper extremity 
and hand.  There was very minimal tremor in the left hand.  

A September 1999 VA joints examination notes that tremors of 
the veteran's right hand were quite apparent and gross upon 
examination.  The veteran also had tremors at rest and when 
outstretched, right greater than left.  His grip strength on 
the right was weak, approximately 3+.  On the left, his grip 
strength was 4 to 5+.  The examiner specified that the 
veteran had weakness of his grip on the right and that he was 
right-handed.  The examiner also reiterated that the veteran 
had abnormal movement of both hands, by tremors, at rest and 
with movement of the right hand.  These abnormal movements 
had caused the veteran difficulty in writing.

A VA peripheral nerves examination was also conducted in 
September 1999.  This examination reflects the veteran's 
reports of having first noticed tremor of both hands, right 
more than left, about 20 years before.  It also reflects the 
veteran's medical history of having been treated with various 
medications, all without benefit.  The veteran's tremor was 
present at rest and increased markedly with the use of the 
arm, which made eating, drinking, and writing with the right 
hand impossible.  Instead, he used his left hand to do these 
activities.  The veteran noted weakness in his right arm.  
Objectively, the veteran had good finger-nose on the left, 
but on the right, tremor interfered.  There was decreased pin 
sensation in the radial aspect of the right forearm and upper 
arm, and muscle strength was 5/5 in all muscle groups 
bilaterally.  There was also a coarse four to six hertz 
tremor of the right arm and hand, which was present 
intermittently at rest and greatly increased with posture 
holding and use of the right arm.  Subsequent to examination, 
the diagnosis was, in pertinent part, essential tremor, which 
had been gradually progressive and unresponsive to 
medications, causing loss of use of the right arm.

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that a 20 
percent disability rating is warranted for the veteran's 
tremors of the left side, specifically his left hand and arm.

Here, the Board reiterates that the veteran's tremors of the 
left side are rated by analogy, under Diagnostic Code 8513.  
As discussed above, Diagnostic Code 8513 provides for a 
minimum 20 percent evaluation where there is mild, incomplete 
paralysis of either the major or minor side and a 30 percent 
evaluation where there is moderate, incomplete paralysis of 
the minor side.

In this respect, the Board finds that the record consistently 
indicates that the veteran's tremors are worse on the right 
than on the left, even as reported by the veteran himself.  
Further, the clinical evidence of record shows that it is the 
veteran's right hand and arm that he has lost the use of and 
that he now utilizes his left hand and arm to write, shave, 
eat, dress, etc.  However, as to the veteran's left side, the 
Board also finds that the veteran has indeed been diagnosed 
with essential tremor of the left hand and arm and that 
abnormal movements of the left hand, caused by tremor, have 
been objectively observed.  Moreover, the veteran testified 
at his RO hearing that the strength in his left hand was only 
50 percent.

Given these clinical findings and subjective complaints, the 
Board finds that the record supports a determination that the 
tremors of the veteran's left side, specifically his arm and 
hand, are the functional equivalent of incomplete paralysis, 
as discussed under Diagnostic Code 8513.

In turn, as to whether this incomplete paralysis of the 
veteran's left side, specifically his hand and arm, is mild, 
moderate, or severe, the Board finds that the record suggests 
that the veteran's left-sided tremors are mild.  In reaching 
this determination, the Board points out that upon VA 
examination in June 1990, it was noted that the veteran's 
left side had been slightly affected by tremors.  Upon VA 
examination in February 1996, it was noted that the veteran 
had very minimal tremors in the left hand, and upon VA 
examination in September 1999, it was noted that the veteran 
had abnormal movements, caused by tremors, in both hands, 
right greater than left.  In effect, the Board finds that the 
clinical description of the veteran's left-sided tremors as 
slight and minimal equates to mild disability, as provided 
for under Diagnostic Code 8513.  Mild disability affecting 
either the major or minor side warrants a 20 percent 
evaluation.

As for a higher evaluation, 30 percent for moderate 
disability of the minor side, the Board stresses that the 
veteran's motor strength on the left side has consistently 
been noted as 5/5 or normal and that the record consistently 
indicates that the veteran had good finger-nose coordination.  
Also, upon VA examination in February 1996, the veteran was 
found to have good grip strength on the left.  Given these 
clinical findings, the Board concludes that the veteran's 
disability picture more nearly approximates the criteria for 
mild disability (incomplete paralysis) than that required for 
moderate disability, as provided for under Diagnostic Code 
8513.  See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) 
(West 1991).

The Board notes that the veteran has been informed of the 
evidence required to both evaluate and increase his claim in 
the June 1992, November 1996, and April 1997 supplemental 
statements of the case, as he was provided with the 
applicable schedular criteria and informed of the reasons and 
bases for the RO's determination.


ORDER

A 20 percent disability rating is assigned for the veteran's 
tremors of the left side, specifically the left hand and arm, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

